DETAILED ACTION

Claims 1-20 are presented for examination
Response to Arguments

Applicant’s arguments, see pages 1-10 March 8 2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under U.S.C. 102 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.
Applicant argued that the reference does not teach operating the control device Wi-Fi circuity in low power mode.  That is not the case, as pointed out in paragraph 0133, it shows that the RF transceiver is switched from sleep into standby mode which is considered a low power mode.  The same paragraph also shows that the system switch back to sleep mode which is also a low power mode.  In addition to that, in paragraph 0136, it stated that algorithm 300 comprises two main sub-processes (305 and 360) which define core operating procedures of the RF transceiver 92 when in sleep mode.  From the applicant argument, applicant argued about how the device switch or operate in low power mode rather than the device itself operate in low power mode. In other words, the limitation of the claim shows that the device operates in low power mode, while the applicant argued about how the device operate in low power mode.  The application does not claim how the device operate in low power mode.  The claim is interpreted on the device operating in low power mode, not how the device operates in low power mode.  In other words, applicant claims what does the circuit/device do, but argued how the circuit/device 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US Patent Application 20170328130).
As per claim 1, Backer teaches a method [600, fig. 6] of operating an access control device to reduce power consumption based on delivery scheduling, the method comprising [fig. 6, shows a method to control the wake of the wireless lock unlock system]:
operating, by the access control device [84, fig. 3], Wi-Fi circuitry of the access control device in a low power state [133, as pointed out the wireless system is operating and low power mode and it is transition to operating mode until there is a need to do so.  Where the wireless system 84 include transceiver 92 as shown in figure 3]. 
waking, by the access control device, the Wi-Fi circuitry from the low power state based on a package delivery window [0133, 0137-0138, fig. 3, as pointed out the wireless system is waking up upon there is a need for transmission where the need for transmission is provided by a timer with specific time period].

operating, by the access control device, an access control mechanism in response to communicating with the access device [0160, during the activation signal the controller check for the door lock status and if locked then it is unlocked accordingly].

As per claim 8, Backer teaches the claiming invention, comprising:
an access control mechanism [fig. 2A, fig. 2B]
a Wi-Fi circuitry [84, fig. 3] configured to be operated in a first power state and a second power state, wherein the second power state consumed less power than the first power state [133, as pointed out the wireless system is operating and low power mode and it is transition to operating mode until there is a need to do so.  Where the wireless system 84 include transceiver 92 as shown in figure 3].
at least one processor [0101, wireless transceiver with microprocessor].
at least one memory [programmable circuitry: 0086] comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor, causes the access control device to [0086, programmable circuitry for functions programming to enable system instructions]:

communicate, via the Wi-Fi circuitry, with an access device during the package delivery window in response to transition of the Wi-Fi circuitry from the second power state to the first power state [0137, 0139, 0174, a counter or timer is used as a wake up time for the system awaiting to receive activation signal, where during this time the system can be waking up by the switch to perform specific operation such as unlock operation].
operate the access control mechanism in response to communication with the access device during the package delivery window [0160, during the activation signal the controller check for the door lock status and if locked then it is unlocked accordingly].

As per claim 2, Baker teaches transitioning, by the access control device, the Wi-Fi circuitry to the low power state in response to operating the access control mechanism [0133, fig. 7, the wireless control system is transition from high power mode to low power mode and vice versa whenever there is a need to do so].
As per claim 3, Baker teaches transitioning, by the access control device, the Wi-Fi circuitry to the low power state in response to expiration of the package delivery window [0139, the system switch back to sleep mode once the time is done or at the end of the time period].

As per claim 4, Baker teaches waking, by the access control device, the Wi-Fi circuitry from the low power state in response to a polling condition [0151-0153, in relationship with paragraph 0133 and 0137, polling during the time cycle in order to wake up].

updating, by the access control device, package delivery schedule data stored on the access control device based on the received updated package delivery schedule [0052-0053, 0139, 0170, update receiving during a predetermined time period which update the stored status].

As per claim 6, Baker teaches the polling condition includes expiration of a time period [0151-0153, in relationship with paragraph 0133 and 0137, polling during the time cycle in order to wake up].

Ass per claim 7, Baker teaches waking the Wi-Fi circuitry from the low power state in response to the polling condition comprises periodically waking the Wi-Fi circuitry from the low power state [0133, periodic wake up and transition back to low power mode].

As per claims 8-11, 13-18, and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 8-11, 13-18, and 20 are also anticipated by Backer for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being patentable over Baker (US Patent Application 20170328130) in the view of Shin (US Patent Application 20200143611).
As per claim 5, Baker does not teach establishing a Wi-Fi communication connection with a server; and receiving the updated package delivery schedule from the server.
establishing a Wi-Fi communication connection with a server [0021, establishing communication  between the device and the server].
receiving the updated package delivery schedule from the server [0088, update information from the server for specific time period authorization].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker to include the design of Shin to use a server to connect to and receive update.
As per claims 12 and 19, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 12 and 19 are also rejected as being unpatentable over Baker in view of Shin for the same reasons set forth in the rejected claims above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187